QUARLES, C. J.
This action was commenced by the respondents, as plaintiffs, to obtain a decree for the specific enforcement of a contract or agreement made and entered into by and among three different parties, viz., Simpson Goble, Asa M. Kimbrough, and Jennie B. Galbraith, on the seventeenth day of December, 1891, for the purpose of compromising and settling litigation among themselves then pending to settle the rights of said parties in and to the waters of that certain stream in what is now Blaine county, known as “Seaman’s Creek.” In said agreement it was agreed that the waters of said creek should be equally divided among said three parties, with the exception of one hundred and fifty inches therein agreed to belong to the city of Bellevue, and that said parties should place a box or flume, with division boards inserted therein, in said creek, as near as practicable to the head of the ditches then and theretofore used by said Kimbrough. It was also agreed in said agreement, which was in writing, that each of said parties should be bound in the penal sum of $1,000 for the faithful performance of said agreement, which sum might be recovered, by the party injured, against the party or parties violating said agreement. This agreement, while signed *661by each of said parties named, does not appear to have been acknowledged in the manner required by tbe statute for the acknowledgment and certification thereof of deeds of conveyance, yet the same appears to have been recorded in the recorder’s office of said county. Afterward the appellant, Joss-lyn, in 1898 purchased the lands of said Kimbrough from him, and has occupied the same from that time, and has claimed and now claims the right to use all the water in said Seaman’s creek, without any regard whatever to the rights of the other claimants. It also appears from the record that the respondent, K. F. Buller, by purchase under a decretal sale under a decree foreclosing a mortgage, has succeeded to the rights of the said Goble in and to the lands occupied by him at the date of said agreement, and by him watered and irrigated with water from said Seaman’s creek. It also appears from the record that the respondent Daly has succeeded by purchase, since the date of said agreement, to the lands occupied by said Galbraith, and by her watered and irrigated with water from said Seaman’s creek. It is contended on behalf of the appellant, Josslyn, that said agreement is not binding upon him; that he purchased without actual notice thereof; that the recordation of said agreement did not, under the circumstances, give him constructive notice of said agreement. Said appellant also claims to have obtained the right to use all of said waters by adverse user, and claims to have obtained the right to do so by prescription.
A careful study of the record shows that Kimbrough, the predecessor in interest of appellant, never claimed more than one-third of the waters of said stream adversely,, as against the respondents, Buller and Daly, and their predecessors in interest, said Goble and Galbraith. Appellant has, however, claimed said waters adversely to the respondents since June, 1898, and has largely, if not wholly, deprived respondents of the use of said waters. There is no merit in appellant’s contention that he has obtained the right to the use of said waters by prescription or adverse user under our statutes, and his plea of the statute of limitations must fall. *662We are of the opinion that respondents were not entitled to a decree of specific performance of the contract above mentioned against the appellant. That contract contained personal obligations which the appellant is not shown to have assumed. The prayer of the complaint in this action, besides asking for a decree of specific performance, prays for judgment of perpetual injunction against appellant, enjoining and restraining him from taking, using, or interfering with any of the waters of said creek, other than one-third'thereof left after deducting therefrom the one hundred and fifty inches admitted to be owned by the town of Bellevue. The record shows that the trial court called to its aid a jury, which brought in a special verdict, in the way of answers to certain questions propounded to them by the court. The record also shows that the court gave the jury certain instructions, which are complained of by appellant, and we are asked to pass upon said instructions. This court held in the case of Kelly v. Perrault, 5 Idaho, 221, 48 Pac. 45, that it would not, upon appeal, review the instruction given the jury in an equity case like this. We there held that the findings in that case being only advisory, and not binding upon the court, which could reject or adopt the same, such instructions were immaterial; and the rule there announced we affirm here. Appellant contends that the agreement mentioned above is an executory contract, and is not evidence of the title of respondents to the right to use the waters of said Seaman’s creek. This contract is not a conveyance — nor can it be regarded as such — of the water rights asserted by respondents. It is a well-recognized rule, however, that compromises of pending litigation shall be encouraged by courts; and, while the contract in question cannot be treated as a conveyance to the respondents, yet it is, and should be regarded as, evidence of the rights of the parties in and to the waters in dispute, as recognized among themselves. The rights to which the appellant succeeded by reason of his purchase from Kimbrough- are those which Kimbrough had, and none other. The agreement .in question is a solemn declaration made by the owners at the time they are shown by the record to have been in the actual possession of the realty in question; *663and tbeir declarations, made while in sncb possession, adversely to tbeir respective interests, are evidence against them and all parties subsequently holding under them. For these reasons,- said agreement is competent evidence, and is relevant to a determination of the rights of the parties in and to said waters.
(June 26, 1901.)
A careful examination of the record convinces ns that substantial justice has been done in this case, but, for the reasons above given, the decree of the district court should be modified. The cause is remanded to the district court, with instructions to modify the decree entered by the trial court in this cause by striking and eliminating therefrom that portion thereof decreeing a specific performance of said contract, and by providing that the one-third of the water of said stream, after deducting therefrom the one hundred and fifty inches belonging to the town of Bellevue, to which the appellant is entitled, be measured to him at the head of his ditch or ditches, and the balance equally divided between respondents Daly and Buller; and in all other respects the decree appealed from is affirmed. "Under the circumstances in this case, we feel that the costs of this appeal should be borne equally, one-third to each, by the appellant, Josslyn, and by the respondents Buller and Daly, and it is so ordered.
Sullivan, J., concurs.
Stockslager, J., did not sit at the hearing, and took no part fin the decision of this case.